Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 28, 2014

                                       No. 04-13-00732-CV

                          IN THE INTEREST OF J.M.S., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-00346
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
       On December 6, 2013, appellant’s counsel filed a letter stating the parties had settled and
appellant desired to dismiss the appeal. The clerk’s office of this court called appellant’s counsel
on December, 9, 2013, and advised that appellant was required to file a motion to dismiss. When
appellant failed to file a motion to dismiss by January 2, 2014, the clerk’s office once again
contacted appellant’s counsel. The office of counsel for appellant advised that counsel was on
vacation, but a motion to dismiss would be filed the week of January 13, 2014. No motion was
filed. We note here that pursuant to this court’s Rule 37.2 letter, the reporter’s record was due
January 2, 2014, but was not filed because of counsel’s representation to the reporter that the
appeal was being dismissed.

         With the reporter’s record past due, and no motion to dismiss having been filed, the
clerk’s office once again contacted counsel for appellant. The clerk’s office was advised the
motion to dismiss would be filed that day. Again, no motion to dismiss was filed or has been
filed as of the date of this order, despite another phone call on January 22, 2014, to appellant’s
counsel. The court reporter has informed this court that appellant’s counsel has told him not to
file the reporter’s record.

        Accordingly, given the court reporter’s representation and appellant’s failure to file a
motion to dismiss, we find the record is complete and appellant’s brief is now due. Accordingly,
we ORDER appellant to file appellant’s brief on or before February 12, 2014. Appellant is
advised that due to the absence of a reporter’s record, this court will only consider those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.
R. APP. P. 37.3(c). If appellant’s brief is not filed by the date ordered, we will dismiss the appeal
for want of prosecution. See TEX. R. APP. P. 42.3(b).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court